Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, 15-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15).
  Squitieri et al., disclosed a method of treating neurodegenerative disorders such as ALS (pp. 9, lines 25-26) by administering pridopidine (pp. 20, line 15) or its HCl salt (pp. 12, line 20). Administration is daily and oral (pp. 11, line 31) and the dose is 5mg-40mg (pp. 27, line 26, pp. 12, lines 4-13). The dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to page 13, line 12, and the subject is a mammal or a patient (human), page 13, line 9.  Squitieri et al., disclosed pridopidine is SIR modulator (pp. 13, lines 17-19) and would lessen or remove symptoms of the disorder (pp. 12, lines 25-30).  See also the entire document. 
The claims cite expected outcomes of the treatment. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Response
Applicant's arguments filed 5/4/22, have been fully considered but they are not persuasive. Applicant contends the prior art must disclose every element of a claim and complete details of the claim to anticipate it, citing Motorola, 43 USPQ2d 1481 (Fed. Cir. 1997); PPG industries, 37 USPQ2d (Fed. Cir. 1996) and Richardson, 9 USPQ2d 1913. 
Applicant contends the claims cite expected outcomes of the treatment and the prior art fails to disclose the expected outcomes. The expected results are due to inherent property of pridopidine.  Applicant fails to disclose why pridopidine by the prior art lacks the expected results. 
“A prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference. Continental Can Co. v. Monsanto Co., 948 F.2d 1264 , 1268 (Fed.Cir.1991)”. Schering Corp. v. Geneva Pharm., Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).
 “An inherent structure, composition or function [of pridopidine] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior art] did not recognize function inherently present” in [pridopidine]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an old product patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   

Applicant also contends anticipation requires enablement, “without undue experimentation,” citing Sanofi-Synthelabo, 550 F.3d 1075 (Fed. Cir. 2008) and Wilder, 429 F.2d 447 (CCPA, 1970).  Applicant fails to set forth why making pridopidine and using it is undue burden.  Enablement requires how to make and use.  Pridopidine is a known commercial product, was used in several experiments by the prior art and administration of a drug for ALS is a routine practice in medicine. Applicant fails to set forth the undue experimentation performed by application before arriving at the invention. At best, applicant performed selective combination of prior art’s invention. Such is deemed invention of reasoning not of creativity. KSR, supra.
Applicant further argues that a mere listing without enablement is not anticipatory and that the prior art offers no more than a starting point for further experiments. Squitieri et al., are allowed to be their own lexicographer under the US patent practice. Just because applicant write the invention differently is no justification for allowability. Applicant must note the prior art disclosed at page 11, lines 21-23, “all combinations of the various elements described herein are within the scope of the invention”.  
There are several embodiments of SIRs disclosed in the prior art. One of such specifically cited only pridopidine, page 13, lines 13-21. Under brief description of the invention pharmacokinetics of only pridopidine was disclosed. In all the assays performed, pages 23-33, only pridopidine was used and results discussed. Applicant should note also the prior art disclosed nine neurodegenerative diseases as embodiments including ALS at page 9, lines 21-27. Under the US patent practice, they are deemed preferred embodiments by Squitieri et al. The US patent practice does not require the prior art to reduce to practice each and every embodiment of the invention.  Therefore, experiments on ALS is not required.
Every embodiment disclosed by a prior art is available under anticipatory rejection. Therefore, the prior art’s disclosure, as written, meet the requirement of anticipatory rejection under the US patent practice.   Mere selective combination of prior art’s teachings is not undue experimentation and not patentably significant. It is an invention of reasoning not of creativity. KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Applicant’s contentions in the following paragraph if correct imply the decision in KSR is not applicable in chemical applications. Such is not correct practice under the US patent practice.

    PNG
    media_image1.png
    309
    641
    media_image1.png
    Greyscale


Every embodiment disclosed by a prior art is available under anticipatory rejection. Therefore, the prior art’s disclosure, as written, meet the requirement of anticipatory rejection under the US patent practice. Applicant must also note that the prior art disclosed at page 11, lines 21-23, “all combinations of the various elements described herein are within the scope of the invention”.  It is not permissible under any law, including US patent law, to enter a fenced yard with several parked vehicles, pick one or two of them and claim them as yours on the basis the owner has too many vehicles.
There are several embodiments of SIRs disclosed in the prior art. One of which specifically cites only pridopidine, page 13, lines 13-21. Under brief description of the invention pharmacokinetics of only pridopidine was disclosed. In all the assays performed, pages 23-33, only pridopidine was used and results discussed. The US patent practice does not require the prior art to reduce to practice each and every embodiment of the invention.  Therefore, experiments on ALS is not required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15), in view of Bassan et al., US 2014/0378508. 
Applicant claims a method of treating ALS by administering pridopidine or its HCl salt. Administration is oral and daily or weekly, twice or three times daily.  The dose is 10mg-90 mg, daily. The subject is human (mammal).  Applicant claims the symptoms of the subject.  The claims are written in terms of inherent properties of pridopidine or expected outcomes of the treatment. Applicant also claims combination therapy of pridopidine with known commercially available ALS drugs, conventional administration thereof and conventional diagnostic methods. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Squitieri et al., disclosed as set forth under anticipatory rejection above. 
Bassan et al., disclosed a method of treating Huntington’s diseases (HD) by administering pridopidine or its HCl salt [0015].  The dose is 20-90 mg daily, “periodically orally”, [0012] and may be given twice or three times daily, [0016], [0083]-[0084] for a total daily dose of 67.5 to 225 mg, [0012]-[0014]. The subjects were screened for symptoms for two weeks prior to treatment, [0115] and evaluated for prognosis during treatment, [0116]-[0308]. See also the entire document.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Squitieri et al., is that applicant claims inherent property of pridopidine, combination therapy and the doses are different.
The difference between the instant invention and Bassan et al., is that the prior art teaches treatment of HD instead of ALS. Also, applicant claims 10-90 mg dose instead of 20-90 mg by Bassan et al.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat ALS with pridopidine and 2) avoid the prior arts.
Squitieri et al., exemplified pridopidine as a SIR modulator, page 13, lines 17-18. It is well-known in the art that treatment of HD is due to modulation of SIR by pridopidine, Geva et al., Hum. Mol. Genetics (2016), vol. 25(18), pp. 395-3987, particularly, pp. 3976, col. 1, ¶2. Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to treat ALS with pridopidine at the time the invention was made. The choice of ALS and pridopidine from Squitieri et al., is an obvious modification available for the preference of an artisan. 
The symptoms in claim 3, may be read from the patient’s medical record or by visual observation of the patient. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or a compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use the conventional techniques of screening (diagnosis) and prognosis by Bassan et al., in the instant invention. See also Cudkowicz et al., Nature Med. 2011, 17(12), 1652-1656, on how to perform the conventional techniques in claims 4-9, 11-12.  It is not beyond ordinary skill to practice conventional technique of administering the drugs in combination therapy sequentially or simultaneously. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Establishing dose (claim 16) is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for pharmaceutical industries to establish doses. Squitieri et al., suggested the dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to pp. 13, line 12. Therefore, applicant did as suggested by Squitieri et al.
It is well-known in the art that about 90 percent of ALS patients are sporadic (claim 2), Eykens, et al., Adv. in Genomics & Genetics (2015), Vol 5, pp 327-345. Therefore, one of ordinary skill would have been motivated to claim treatment of sporadic ALS.  
Combination therapy (claims 19-23) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
Claims 19-23, are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Pridopidine, the other drugs in the combination and using them for treating ALS were in the public domain prior to the time this application was filed.  While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the drugs because each was known for treating ALS. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Response
Applicant's arguments filed 5/4/22, have been fully considered but they are not persuasive. Applicant argues against the prior arts individually. Applicant cannot show non-obviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Squitieri et al., exemplified pridopidine as a SIR modulator (page 13, lines 17-18) useful for treating disorders including HD and ALS (page 9, line 25). Bassan et al., disclosed a method of treating HD by administering pridopidine or its HCl salt [0015].  It is well-known in the art that treatment of HD is due to modulation of SIR by pridopidine, Geva et al., Hum. Mol. Genetics (2016), vol. 25(18), pp. 395-3987, particularly, pp. 3976, col. 1, ¶2.  Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to treat ALS with pridopidine or its HCl salt at the time the invention was made. The choice of ALS and pridopidine from Squitieri et al., is an obvious modification available for the preference of an artisan. 
Applicant contends Squitieri et al., “does not anticipate the claims.” This is not applicable argument under obviousness rejection. Applicant contends Squitieri et al., disclosed a long list of unrelated neurodegenerative disorders, listed a list of SIR ligands but provide experiments on HD not on ALS and there is no evidence pridopidine would treat ALS.  The prior art disclosed “all combinations of the various elements described herein are within the scope of the invention”, page 11, lines 21-23.  Applicant asserts the wide range of neurodegenerative diseases by the prior art renders the disclosure speculative and an invitation to perform undue experimentation. These may be true for the applicant, but may not be so for other scientists of ordinary skill in the art.  It is not so for the Examiner.  Applicant fails to disclose undue experiment performed to arrive at the instant invention.  The wide range Squitieri et al., is evidence of the advancement of the art and should be a reason to celebrate human achievement and not castigate it. 
There are several embodiments of SIRs disclosed in the prior art. One of which specifically cites only pridopidine, page 13, lines 13-21. Under brief description of the invention pharmacokinetics of only pridopidine was disclosed. In all the assays performed, pages 23-33, only pridopidine was used and results discussed. The US patent practice does not require the prior art to reduce to practice each and every embodiment of the invention.  Therefore, experiments on ALS is not required. The prior art disclosed nine neurodegenerative diseases including ALS as embodiments at page 9, lines 23-27. Under the US patent practice the diseases are deemed preferred embodiments by Squitieri et al. One of ordinary skill would have known to and be motivated to select from preferred the embodiments. The selection of any of the preferred embodiments is an obvious modification available for the preference of an artisan.
Pridopidine needs not be able to treat ALS for the prior art to be applicable under the US patent practice, as long the invention is disclosed and enabled.  The Examiner is not allowed to discount or second guess the work by prior arts and applicant is not allowed to disparage it.  Applicant must show scientific and conclusive evidence why pridopidine would not treat ALS when administered per Squitieri et al.  Applicant must show what applicant did to make the treatment successful. 
Applicant compared apple with orange by citing parol evidence about riluzole, dextromeththrophan, tetrabenazine/austedo, donepezil, fluoxetine and citalopram as evidence of drugs that would not treat all neurodegenerative diseases. The drugs are not cited in the rejection.  Applicant selected ALS and pridopidine from the prior art by Squitieri et al., and therefore must stay within the scope of the rejection and the claims.  Applicant fails to show evidence why pridopidine would not treat ALS when administered per Squitieri et al., but would do so when administered by applicant. Applicant’s argument is mere argument and does not take the place of evidence, In re Shulze, 145 USPQ 716 (CCPA, 1965), Cole, 140 USPQ 230 (CCPA, 1964).  Applicant also contends ALS and HD are different disorders and would not be treated by the same drug. It is well-known in the art to treat multiple diseases with the same drug, particularly in the treatment of neurodegenerative diseases wherein it is commonly known as monotherapy.
Applicant asserts the prior art by Bassam fails to disclose treatment of ALS with pridopidine. The argument relates to anticipatory rejection. Had Bassam made such disclosure, the rejection would have been anticipatory.
The totality of applicant’s argument is that applicant started by doubting the invention by Squitieri et al., but end-up proving the prior art is correct at least on treatment of ALS with pridopidine.  Such is not invention under the US patent practice.  The treatment must be wrong or wright for Squitieri et al., and the inventor. Not one or the other. Applicant must note the prior art disclosed at page 11, lines 21-23, “all combinations of the various elements described herein are within the scope of the invention”.  At best, applicant performed selective combination of the inventions by Squitieri et al. Such is deemed invention of reasoning not of creativity. KSR, supra. Under the US Statutes, applicant must create something to be eligible for patent. In re Sakraida, 425 US 273, 189 USPQ 449 (1976).
This is a RCE of applicant's earlier Application No. 17/076,069.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 6, 2022